          Case 1:19-cv-03826-ER Document 61 Filed 05/25/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DONALD J. TRUMP, DONALD J. TRUMP
 JR., ERIC TRUMP, IVANKA TRUMP,

 and
                                                        Docket No. 1:19-cv-03826-ER
 THE DONALD J. TRUMP REVOCABLE
 TRUST, THE TRUMP ORGANIZATION,                         JOINT MOTION TO STAY
 INC., TRUMP ORGANIZATION LLC, DJT
 HOLDINGS LLC, DJT HOLDINGS
 MANAGING MEMBER LLC, TRUMP
 ACQUISITION LLC, and TRUMP
 ACQUISITION, CORP.,

                                Plaintiffs,

                 - against -

 DEUTSCHE BANK AG and CAPITAL ONE
 FINANCIAL CORP.,

                                Defendants,

 and

 COMMITTEE ON FINANCIAL SERVICES
 OF THE U.S. HOUSE OF
 REPRESENTATIVES and PERMANENT
 SELECT COMMITTEE ON
 INTELLIGENCE OF THE U.S. HOUSE OF
 REPRESENTATIVES,

                         Intervenor-Defendants.

       The parties jointly ask this Court to stay further proceedings in this case until Plaintiffs’

interlocutory appeal from the denial of their motion for a preliminary injunction is resolved.

       After Plaintiffs filed this suit on April 29, 2019, the Defendant Banks and Intervenor-

Defendant Committees agreed not to comply with or enforce the challenged subpoenas until seven

days after this Court resolved Plaintiffs’ preliminary-injunction motion. See Dkt. No. 22. This Court

denied Plaintiffs’ motion on May 22, and Plaintiffs filed an interlocutory appeal on May 24. See
           Case 1:19-cv-03826-ER Document 61 Filed 05/25/19 Page 2 of 3



Dkt. Nos. 59, 60. The parties have reached an agreement regarding compliance with and enforcement

of the subpoenas during the pendency of Plaintiffs’ appeal. See CA2 Dkt. No. 5-2.

        Accordingly, the parties agree that proceedings in this Court should be stayed while Plaintiffs’

interlocutory appeal is pending. If this Court’s order is ultimately affirmed on appeal, then this case

may become moot before any meaningful proceedings can be conducted here. And if this Court’s

order is not ultimately affirmed, then the proceedings here will have the benefit of the appellate court’s

ruling. Either way, conducting simultaneous proceedings in this Court and the appellate court would

not be an efficient use of the parties’ or the Court’s resources. The parties thus respectfully ask the

Court to stay further proceedings until Plaintiffs’ interlocutory appeal is resolved.




                                                  -1-
           Case 1:19-cv-03826-ER Document 61 Filed 05/25/19 Page 3 of 3



Dated: May 25, 2019                                            Respectfully submitted,

 s/ Douglas N. Letter                                           s/ Patrick Strawbridge
Douglas N. Letter                                              Patrick Strawbridge
Todd B. Tatelman                                               CONSOVOY MCCARTHY PLLC
Megan Barbero                                                  Ten Post Office Square
Josephine Morse                                                8th Floor South PMB #706
Brooks M. Hanner                                               Boston, MA 02109
OFFICE OF GENERAL COUNSEL                                      patrick@consovoymccarthy.com
U.S. HOUSE OF REPRESENTATIVES
219 Cannon House Building                                      William S. Consovoy
Washington, D.C. 20515                                         Cameron T. Norris
(202) 225-9700                                                 CONSOVOY MCCARTHY PLLC
douglas.letter@mail.house.gov                                  3033 Wilson Blvd., Ste. 700
                                                               Arlington, VA 22201
Counsel for the Committee on Financial Services and            (703) 243-9423
Permanent Select Committee on Intelligence of the U.S.         will@consovoymccarthy.com
House of Representatives                                       cam@consovoymccarthy.com

 s/ Steven R. Ross                                             Counsel for President Donald J. Trump, Donald J. Trump
Steven R. Ross                                                 Jr., Eric Trump, and Ivanka Trump.
Raphael A. Prober
Parvin D. Moyne                                                Marc L. Mukasey
Thomas C. Moyer                                                MUKASEY FRENCHMAN & SKLAROFF LLP
AKIN GUMP STRAUSS HAUER & FELD LLP                             250 Park Avenue, 7th Floor
2001 K Street N.W.                                             New York, NY 10177
Washington, D.C. 20006                                         (347) 527-3940
(202) 887-4343                                                 marc.mukasey@mukaseylaw.com

Counsel for Deutsche Bank AG                                   Counsel for The Donald J. Trump Revocable Trust, The
                                                               Trump Organization, Inc., Trump Organization LLC,
  s/ James A. Murphy                                           DJT Holdings LLC, DJT Holdings Managing Member
James A. Murphy                                                LLC, Trump Acquisition LLC, and Trump Acquisition,
Steven D. Feldman                                              Corp.
MURPHY & MCGONIGLE, P.C.
1185 Avenue of the Americas, 21st Floor
New York, NY 10036
(212) 880-3999
jmurphy@mmlawus.com
sfeldman@mmlawus.com

Counsel for Capital One Financial Corp.




                                                         -2-
